Citation Nr: 0724875	
Decision Date: 08/10/07    Archive Date: 08/20/07

DOCKET NO.  06-14 808	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee

THE ISSUES

1.  Entitlement to an increased rating for diabetes mellitus, 
currently rated 20 percent disabling.

2.  Entitlement to an initial rating in excess of 20 percent 
for neurogenic bladder.

3.  Entitlement to a compensable rating for erectile 
dysfunction.

4.  Entitlement to service connection for diabetic 
retinopathy.


REPRESENTATION

Veteran represented by:	Tennessee Department of 
Veterans' Affairs


WITNESS AT HEARING ON APPEAL
Veteran 


ATTORNEY FOR THE BOARD

M. Salari, Counsel


INTRODUCTION

The veteran had active duty service from October 1964 to 
September 1967.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a September 2004 RO decision.

The issues of entitlement to an initial rating in excess of 
20 percent for neurogenic bladder; entitlement to a 
compensable rating for erectile dysfunction; and entitlement 
to service connection for diabetic retinopathy are addressed 
in the REMAND portion of the decision below and are REMANDED 
to the RO via the Appeals Management Center (AMC), in 
Washington, DC.

The veteran submitted additional evidence regarding his 
diabetes mellitus, and waived RO jurisdiction over such.  As 
such, the Board may proceed with appellate review. 


FINDING OF FACT

The veteran's diabetes mellitus requires use of insulin and a 
restricted diet but does not necessitate regulation of 
activities.  






CONCLUSION OF LAW

The criteria for a rating higher than 20 percent rating for 
diabetes mellitus have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 
4.7, 4.10, 4.119, Diagnostic Code 7913 (2006).  


REASONS AND BASES FOR FINDING AND CONCLUSION

With respect to the claim being decided, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326 (2006). 

Letters dated in June 2004 and August 2005 fully satisfied 
the duty to notify provisions.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  The appellant was aware that it was 
ultimately his responsibility to give VA any evidence 
pertaining to his claim.  He was notified that it was 
ultimately his responsibility to support his claim and to 
submit any evidence in his possession.  See Pelegrini v. 
Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  
Although the August 2005 letter was not sent prior to the 
initial adjudication of the veteran's claim, this was not 
prejudicial to him since he was subsequently provided 
adequate notice, and the claim was readjudicated and a 
statement of the case was provided to him in February 2006.

These letters also delineated the respective obligations of 
the VA and the veteran in obtaining evidence pertinent to the 
claim.  The claimant has not alleged that VA failed to comply 
with the notice requirements of the VCAA.  See Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).  

The pertinent medical records have been obtained to the 
extent available.   38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  
The record does not indicate that any additional evidence, 
which has not been sought and is relevant to the issue 
decided herein, is available and not part of the claims file.  
The veteran has also been afforded a VA examination.   See 38 
C.F.R. § 3.159(c)(4).  There is no indication that any 
failure on the part of VA to provide additional notice or 
assistance reasonably affects the outcome of this case; 
therefore, the Board finds that any such failure is harmless.  
See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

Service-connected disabilities are rated in accordance with 
VA's Schedule for rating disabilities which is based on 
average impairment of earning capacity. Separate diagnostic 
codes (DC) identify the various disabilities.  38 U.S.C.A. § 
1155.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability more closely approximates the criteria 
required for that rating. 38 C.F.R. § 4.7.  If all the 
evidence is in relative equipoise, the benefit of the doubt 
should be resolved in the veteran's favor, and the claim 
should be granted.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  
However, if the preponderance of the evidence is against the 
claim, the claim must be denied.  Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).

The veteran's entire history is reviewed when making 
disability evaluations.  See 38 C.F.R. § 4.1; Schafrath v. 
Derwinski, 1 Vet. App. 589 (1995).  Where entitlement to 
compensation already has been established and an increase in 
the disability rating is at issue, it is the present level of 
disability that is of primary concern.  Francisco v. Brown, 7 
Vet. App. 55, 58 (1994).

The Board has reviewed all the evidence in the appellant's 
claims file, which includes his multiple contentions; 
testimony provided at hearing before the undersigned; as well 
as service and post-service medical records.  Although the 
Board has an obligation to provide adequate reasons and bases 
supporting this decision, there is no requirement that the 
evidence submitted by the appellant or obtained on his behalf 
be discussed in detail.  Rather, the Board's analysis below 
will focus specifically on what evidence is needed to 
substantiate the claim and what the evidence in the claims 
file shows, or fails to show, with respect to the claim.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and 
Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Under 38 C.F.R. § 4.119, DC 7913, a 20 percent rating is 
assigned for diabetes mellitus when there is need for insulin 
and restricted diet, or; oral hypoglycemic agent and 
restricted diet.  A higher rating of 40 percent is awarded 
when there is a need for insulin, restricted diet, and 
regulation of activities.  A 60 percent rating may be 
assigned for diabetes mellitus requiring insulin, restricted 
diet, and regulation of activities with episodes of 
ketoacidosis or hypoglycemic reactions requiring one or two 
hospitalizations per year or twice a month visits to a 
diabetic care provider, plus complications that would not be 
compensable if separately evaluated.

Having considered the evidence of record and the applicable 
law and regulations, the Board finds that a higher rating for 
diabetes mellitus is not warranted.  A review of the 
outpatient VA treatment records and a July 2004 VA diabetes 
examination indicates that the veteran is required to follow 
a restricted diet due to diabetes.  He is also required to 
take insulin shots.  

The veteran's diabetes mellitus does not, however, 
necessitate that he regulate his activity level as is 
required for a 40 percent rating.  VA outpatient treatment 
records dated in 2004 and 2005 consistently indicate that the 
veteran swims on a near-daily basis (e.g., 1 1/2 to 2 hours, 
six times per week) and does sit ups every night.  A VA 
examination in July 2004 reflects that he reported attempting 
to vigorously exercise.  He said that he was swimming and 
walking.  He reported he was able to walk one to two flight 
of stairs, albeit slowly.  Only mild impairment of exercise 
tolerance was noted.  Although the veteran has provided 
testimony suggesting that his ability to exercise is more 
limited, the Board finds the medical evidence more probative.  
In this regard, the Court has indicated that it requires 
medical evidence in order to establish regulation of 
activities.  As such, based on the medical findings of 
record, the Board finds a lack of corroborative medical 
evidence establishing avoidance of "strenuous occupational 
and recreational activities," particularly given the VA 
examiner's characterization that the veteran had only mild 
impairment of exercise tolerance; the Board finds that the 
criteria for a higher rating of 40 percent rating have not 
been met.  Camacho v. Nicholson, No. 05-1394 (U.S. Vet. App. 
July 6, 2007).
 
In reaching this decision the Board considered the doctrine 
of reasonable doubt, however, as there is no medical evidence 
establishing increased disability, the preponderance of the 
evidence is against the claim, and the doctrine is not for 
application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

An increased rating for diabetes mellitus is denied.  


REMAND

A genitourinary VA examination was last conducted in March 
2002.  In July 2004, the veteran underwent a VA examination 
to address diabetes mellitus symptoms.  The examination 
report noted that the veteran had a neurogenic bladder, but 
did not adequately address the symptoms associated with this 
disorder.  During a hearing before the undersigned, held in 
December 2006, the veteran reported the symptoms associated 
with neurogenic bladder, which appear to be worse than 
previously reported.  The Board finds that an adequate 
examination assessing the veteran's neurogenic bladder has 
not yet been conducted and that the matter must be remanded 
for another VA examination.  

The March 2002 VA genitourinary examination noted that the 
veteran had erectile dysfunction; however, deformity of the 
penis was not shown at that time.  During a December 2006 
hearing before the undersigned, the veteran appears to 
indicate that there may be some penile deformity at this 
time.  Thus, he should also be evaluated to determine the 
symptoms associated with the erectile dysfunction.  

VA examination in December 2003 indicates that the veteran 
did not have diabetic retinopathy.  A July 2005 VA treatment 
note indicates that the veteran received regular eye 
examinations as a part of the diabetic research program.  He 
was reportedly last examined in March 2005 for his eyes and 
they were normal; although, the referenced March 2005 eye 
examination report is not of record.  At the December 2006 
hearing, the veteran stated that he sees a VA ophthalmologist 
every six months, and that on his last visit, he was informed 
that he was in the beginning stages of retinopathy.  As there 
appears to be pertinent VA records outstanding, this claim 
must be remanded to obtain those records.  Once all VA 
records are obtained, the veteran should be examined to 
determine if he now has diabetic retinopathy.  

Accordingly, the case is REMANDED for the following action:

1.	The RO should take the appropriate measures 
to obtain any outstanding VA treatment 
records regarding his diabetic retinopathy, 
neurogenic bladder, and erectile 
dysfunction, to include a March 2005 eye 
evaluation, as well as treatment records 
from February 2006 to present from the 
Nashville and Murfreesboro VA medical 
facilities.  All efforts to obtain VA 
records should be fully documented, and the 
VA facility must provide a negative 
response if records are not available.

2.	After obtaining the above-referenced 
records, to the extent available, the 
veteran should be scheduled for appropriate 
VA examinations to assess the severity of 
his erectile dysfunction and neurogenic 
bladder and to determine if he has diabetic 
retinopathy due to diabetes mellitus.  All 
indicated tests and studies are to be 
performed.  Prior to each examination, the 
claims folder must be made available to 
each physician for review of the case.  

a.	With regard to the erectile 
dysfunction and neurogenic bladder, 
the examiner, in accordance with the 
latest AMIE sheet for evaluating 
each disorder, is to provide a 
detailed review of the veteran's 
history, current complaints, and the 
symptoms and severity of each 
disorder. The examiner must provide 
a clear explanation for each finding 
and opinion expressed.

b.	With regard to the diabetic 
retinopathy, the examiner is to 
determine whether it is at least as 
likely as not that the veteran now 
has diabetic retinopathy caused by 
his service-connected diabetes 
mellitus.  

3.	Thereafter, the RO should readjudicate the 
appealed issues based on all the evidence 
of record.  If any benefit sought on appeal 
is not granted, the veteran and his 
representative should be provided a 
supplemental statement of the case and an 
applicable time to respond.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the appellant until further notice.  
However, the Board takes this opportunity to advise the 
appellant that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claims.  His cooperation in VA's efforts to develop his 
claims, including reporting for any scheduled VA examination, 
is both critical and appreciated.  The veteran is also 
advised that failure to report for any scheduled examination 
may result in the denial of a claim.  38 C.F.R. § 3.655 
(2006).  



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).




______________________________________________
K. Parakkal
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


